Case 1:20-cr-20009-BB Document 16 Entered on FLSD Docket 02/18/2020 Page 1 of 3



                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA
                                CASE NO. 20-20009-BLOOM

 UNITED STATES OF AMERICA

 v.

 LEMON CLARENCE BENTON,

                Defendant.
                                                                /

  GOVERNMENT=S NOTICE OF INTENT TO USE EVIDENCE PURSUANT TO RULE
                              404(B)

        The United States, by and through the undersigned Special Assistant United States

 Attorney, files this notice and herein advises the defendant of its intention to introduce evidence

 of other crimes, wrongs or acts, pursuant to Fed. R. of Evid. 404(b).          The government is

 providing this notice regardless of how it intends to use the evidence of other crimes, wrongs or

 acts at trial, i.e., during its case-in-chief, for impeachment, or for possible rebuttal.      This

 submission is intended to provide the defendant with the general nature of the evidence of the

 extrinsic acts. See United States v. Carrasco, 381 F.3d 1237 (11th Cir. 2004).

   1.   The government intends to introduce evidence that on or about January 31, 2017 the

 defendant was seated in the front passenger seat of a vehicle that had been stopped by officers with

 the Miami-Dade Police Department for committing a traffic infraction. The officers detected an

 odor of marijuana coming from the vehicle and asked the driver and the defendant to step out.

 The defendant refused to exit the vehicle and appeared nervous while reaching between his legs.

 Eventually the defendant complied with the commands and exited the vehicle. As the defendant

 exited the vehicle the officer heard something hit the floor of the vehicle, making a thud sound.


                                                  1
Case 1:20-cr-20009-BB Document 16 Entered on FLSD Docket 02/18/2020 Page 2 of 3



 The defendant was placed in handcuffs for officer safety. The officer looked to see what made

 the noise and discovered a revolver inside a black sock. The firearm was a Smith & Wesson .22

 caliber revolver loaded with five rounds.

                                             Respectfully submitted,
                                             ARIANA FAJARDO ORSHAN
                                             UNITED STATES ATTORNEY
                                                   By:S/Kevin Gerarde
                                                   Kevin Gerarde
                                                   Special Assistant United States Attorney
                                                   Florida Bar No. 113844
                                                   99 N.E. 4th Street, Suite 600
                                                   Miami, Florida 33132
                                                   Telephone No. (305) 961-9086




                                               2
Case 1:20-cr-20009-BB Document 16 Entered on FLSD Docket 02/18/2020 Page 3 of 3



                                  CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that a true and correct copy of the foregoing Government=s Notice

 of Intent to Introduce Evidence Pursuant to F.R.E 404(b) was sent via CM/ECF on the 18th day of

 February, 2020 to Kate Taylor.

                                                    S/Kevin Gerarde
                                                    Kevin Gerarde
                                                    Special Assistant United States Attorney




                                               3
